 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD V. ROOD,                                    No. 2:13-CV-0478-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    GARY SWARTHOUT, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for the appointment of counsel

19   (ECF No. 46).

20                   The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                   . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                     articulate his claim. The facts he alleged and the issues he raised were not
 4                   of substantial complexity. The compelling evidence against Terrell made it
                     extremely unlikely that he would succeed on the merits.
 5
                     Id. at 1017.
 6

 7                   In the present case, the court does not at this time find the required exceptional

 8   circumstances. Plaintiff cites the following reasons supporting the appointment of counsel: (1) he

 9   is indigent; (2) he is incarcerated; and (3) plaintiff has another case currently pending. These

10   circumstances are not exception but represent the norm for most prisoner litigants. Moreover, at

11   this stage of the proceedings before any discovery has been conducted, it cannot be said that

12   plaintiff has demonstrated any particular likelihood of success on the merits. Finally, a review of

13   the file in this case reflects that plaintiff is able to articulate his claims, which are neither factually

14   nor legally complex.

15                   Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

16   appointment of counsel (ECF No. 46) is denied.

17

18   Dated: September 24, 2019
                                                               ____________________________________
19                                                             DENNIS M. COTA
20                                                             UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                           2
